Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00238-CR

                                        Ricardo PEDRAZA,
                                             Appellant

                                                 v.
                                                The
                                        The STATE of Texas,
                                              Appellee

                      From the 49th Judicial District Court, Webb County, Texas
                                  Trial Court No. 2012CRR107-D1
                             Honorable Jose A. Lopez, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 31, 2014

AFFIRMED

           Ricardo Pedraza was convicted by a jury of one count of aggravated robbery. On appeal,

Pedraza raises two issues: (1) the evidence is insufficient to support the verdict; and (2) the

evidence is insufficient to identify him as the perpetrator. We affirm the trial court’s judgment.

                                            BACKGROUND

           On November 7, 2010, Manual Robinson and his wife, Josielyn Herrera, stopped by

Robinson’s mother’s house. While Robinson ran inside, Herrera waited in the truck that was still

running. Shortly after Robinson went inside the house, a man, later identified as Pedraza, entered
                                                                                       04-13-00238-CR


the truck, pointed a gun at Herrera, and demanded all of her money, jewelry, and credit cards.

Pedraza told Herrera not to look at his face, so she did not. When Pedraza saw her debit card, he

drove away with her in the truck to the nearest ATM so she could withdraw money from her

account. Herrera withdrew two hundred dollars and handed it to Pedraza. After driving a little

further, Pedraza abandoned the truck and fled into a nearby drainage creek.

       Several hours later, Pedraza was arrested after the vehicle he was riding in was stopped for

a routine traffic violation. The officer recognized Pedraza as a suspect in the robbery from earlier

that evening. After securing Pedraza, the officer found a little over two hundred dollars in his front

pocket and a ring that was later identified as Herrera’s in the cup holder of the vehicle. Pedraza

was indicted for one count of aggravated robbery to which he pled not guilty. A jury found him

guilty and assessed punishment of confinement for forty-five years with a fine in the amount of

$10,000. Pedraza appeals.

                                 SUFFICIENCY OF THE EVIDENCE

A.     Standard of Review

       “Evidence is legally sufficient when, viewed in a light most favorable to the verdict, a

rational jury could have found the essential elements of the offense beyond a reasonable doubt.”

Williams v. State, 937 S.W.2d 479, 482 (Tex. Crim. App. 1996) (citing Jackson v. Virginia, 443
U.S. 307, 319 (1979)). The jury is the exclusive judge of the facts proved, the credibility of the

witnesses, and the weight to be given to the testimony. TEX. CODE CRIM. PROC. ANN. art. 38.04

(West 2013); Dorsey v. State; 24 S.W.3d 921, 924 (Tex. App.—Beaumont 2000, pet. ref’d). The

jury has “exclusive providence” to resolve conflicts in the evidence, and “believe or disbelieve all

or any part of a witness’s testimony, even though the witness’s testimony has been contradicted.”

Dorsey, 24 S.W.3d at 924.



                                                 -2-
                                                                                      04-13-00238-CR


B.     Discussion

       In order to obtain a conviction for aggravated robbery, the State was required to prove that

(1) Pedraza unlawfully appropriated Herrera’s property with the intent to deprive her of it; (2)

Pedraza intended to obtain or maintain control of the property; (3) Pedraza intentionally or

knowingly threatened or placed Herrera in fear of imminent bodily injury or death; and (4) Pedraza

used or exhibited a deadly weapon. See TEX. PENAL CODE ANN. §§ 29.02, 29.03, 31.03 (West

2013). Pedraza’s challenge to the sufficiency of the evidence focuses only on the issue of identity.

       At trial, Jose Luis Tijeros testified that he had a confrontation with Pedraza shortly before

the robbery occurred and that he watched Pedraza get into Robinson’s truck and drive away.

Tijeros identified Pedraza in a photographic lineup the next day, but Tijeros could not identify

Pedraza in court. Tijeros’s failure to make an in-court identification, however, is merely a factor

for the jury to consider in assessing the weight and credibility of Tijeros’s testimony. See Sharp

v. State, 707 S.W.2d 611, 614 (Tex. Crim. App. 1986). Accordingly, Tijeros’s prior identification

of Pedraza as the perpetrator of the offense is sufficient to support Pedraza’s conviction because a

conviction may be based on the testimony of only one eyewitness. See Aguilar v. State, 468
S.W.2d 75, 77 (Tex. Crim. App. 1971).

       In addition to Tijeros’s testimony, the State also presented fingerprint evidence establishing

that Pedraza had been present in the truck. Although other testimony revealed the possibility that

the fingerprint evidence was left in the truck earlier in the day, the possibility that Pedraza’s

fingerprint may have been “left at a time other than the time of the burglary does not necessarily

render the evidence insufficient.” Phelps v. State, 594 S.W.2d 434, 436 (Tex. Crim. App. 1980).

       Finally, the State presented evidence that when Pedraza was arrested several hours later,

he was in possession of a ring that was later identified as belonging to Herrera and two hundred

dollars, which was the amount that Herrera had withdrawn from her account. Herrera’s testimony
                                                -3-
                                                                                    04-13-00238-CR


about the ring was somewhat contradictory in that she could not remember whether the ring was

pawned before or after the incident. After much equivocating, Herrera eventually testified the ring

was pawned before the incident. It was within the jury’s province to assess Herrera’s credibility

and demeanor as she testified and to resolve any conflicts in her testimony. See Merritt v. State,

368 S.W.3d 516, 527 (Tex. Crim. App. 2012); Dorsey, 24 S.W.3d at 924. Even if the jury

discounted the evidence regarding the ring, it could have believed Pedraza was the perpetrator

because he was in possession of the same amount of cash that Herrera had withdrawn from her

account.

                                          CONCLUSION

       Having viewed the evidence in the light most favorable to the verdict, a rational jury could

have found Pedraza guilty of the offense beyond a reasonable doubt; therefore, the evidence is

sufficient to support Pedraza’s conviction. See Williams, 937 S.W.2d at 482. We affirm the trial

court’s judgment.

                                                 Karen Angelini, Justice

DO NOT PUBLISH




                                               -4-